Name: 92/440/EEC: Council Decision of 24 June 1992 on the organization of the European Year of the Elderly and of Solidarity between Generations (1993)
 Type: Decision
 Subject Matter: social affairs;  European construction;  documentation;  demography and population
 Date Published: 1992-08-26

 Avis juridique important|31992D044092/440/EEC: Council Decision of 24 June 1992 on the organization of the European Year of the Elderly and of Solidarity between Generations (1993) Official Journal L 245 , 26/08/1992 P. 0043 - 0045COUNCIL DECISION of 24 June 1992 on the organization of the European Year of the Elderly and of Solidarity between Generations (1993) (92/440/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the constant improvement of living and working conditions and the harmonious development of economies are aims of the European Economic Community; Whereas the European Parliament adopted on 18 February 1982 a resolution on the situation and problems of the Elderly in the European Community (4), on 10 March 1986 a resolution on services for the elderly (5) and on 14 May 1986 a resolution on Community measures to improve the situation of the elderly in the Member States of the Community (6); Whereas the European Parliament urged, in that resolution, the designation of a European Year for the Elderly; Whereas on 26 November 1990 the Council adopted Decision 91/49/EEC on Community actions for the elderly (7), including the designation of 1993 as 'European Year of the Elderly and of Solidarity between Generations'; Whereas the trend in current demographic developments is towards a major increase in the population of the elderly; whereas this trend will have considerable economic and social implications, in particular for the labour market, social security and social expenditure; Whereas exchanges of information and experience as well as cooperation and consultation on measures affecting the elderly between the Commission, the Member States and representatives of the elderly are important for the development of solidarity within the Community; Whereas the measures to be carried out at Community level are intended to make known and to complement the different types of measures carried out in Member States at various levels; Whereas an amount of ECU 6,9 million is deemed necessary to implement this Decision; whereas, for the 1992 budget year, under the current financial perspective, the amount deemed as necessary is ECU 4,339 million; Whereas the amounts to be committed for financing this Decision for the period following the 1992 budget year will have to be consistent with the Community financial framework inforce; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 Objectives - Measures - Coordinated Measures 1. The objectives of the European Year of the elderly and of Solidarity between Generations (1993), hereafter referred to as the 'European Year', shall be: (a) to highlight the Comunity's social dimension: (b) to heighten society's awareness of the situation of the elderly, the challenges resulting from present and future demographic developments and the consequences of an ageing population for all Community policies; (c) to promote reflection and discussion on the types of change required in order to deal with this situation and these developments; (d) to promote the principle of solidarity between generations; (e) to involve the elderly more in the process of Community integration. 2. The following measures are envisaged for the European Year: (a) Measures with no financial implications for the Community budget Voluntary measures to be undertaken by public and private bodies: - use of the common logo and the slogan of the European Year in consciousness-raising campaigns and for events, - dissemination of information on the European Year in the media; (b) Measures co-financed from the Community budget (i) Joint conferences with Member States aimed at implementing the objectives of the European Year. Financial support of up to 30 % of the cost of these measures may be granted. (ii) Information activities and exchanges between bodies from various Member States for: (a) increasing the ability of the elderly to be self-reliant; (b) dealing more effectively with the health problems of the elderly; (c) enhancing the positive contribution of the elderly and solidarity between generations; (d) promoting the active involvement of the elderly in society; (e) developing dialogue and mutual understanding in the Community so as to deal more effectively with the challenges of ageing. Financial support of up to 60 % of the cost of these measures may be granted. (iii) Information and consciousness raising at national level Measures in line with the objectives of the European Year on subjects to be determined by the Member State and the Commission in consultation with the Committee of an advisory nature referred to in Article 5, including: - prizes and competitions at national level, - information and publicity campaigns at national level, - publication of information at national level, - organization of events at national level. Financial support of up to 30 % of the cost of these measures may be granted. (iv) Organization at Community level of the opening and concluding conferences of the European Year. Organization of the other events at Community level, including some concerning the gradual transition from working life to retirement, in particular on the basis of the Commission report on the implementation of Council recommendation 82/857/EEC of 10 December 1982 on the principles of a Community policy with regard to retirement age (8), (c) Projects to be funded solely from the Community budget (i) Prizes and competitions at Community level Prizes shall be awarded for competitions on subjects to be determined by the Commission in consultation with the abovementioned Committee of an advicory nature. (ii) Information and publicity campaigns at Community level in the media of all Member States. (iii) Publication of information at Community level, including the following reports: (a) economic and social policies and the elderly; (b) the social integration of the elderly in Europe; (c) 'Eurobarometer' survey concerning the elderly; (d) a social portrait of European senior citizens; (e) 'Social Europe' (special issue concerning the elderly). (iv) Network of pilot projects by public and/or private bodies aimed at encouraging new approaches both to using the potential represented by the elderly and promoting the contribution which they can make, and for care of those elderly who cannot manage alone. 3. Coordinated measures for the European Year will be taken by the Community, the Member States - including, where appropriate, regional and local authorities - employers' and workers' representatives and nongovernmental organizations representing or dealing with the elderly. Article 2 National Coordinating Committee 1. Each Member State shall ensure that a National Coordinating Committee is set up to organize the participation of the Member States - and, where appropriate, of regional and local authorities - in the European Year. 2. The National Committee shall ensure that it is representative of the whole range of interests of the interests of the elderly, in particular of employers' and workers' representatives and the main non-governmental organizations representing or dealing with the elderly. Article 3 Measures with no financial implications for the Community budget or partly financed from the Community budget The measures referred to in Article 1 (2) (a) and (b) shall be decided on in accordance with the procedure set out in Article 5 (2). Article 4 Financing 1. The amount of Community financing deemed necessary to implement this Decision shall be ECU 6,9 million, including ECU 4,339 million for the 1992 budgetary year under the current financial perspective. For the subsequent period of application of this Decision, this amount will have to be consistent with the Community financial framework in force. 2. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 5 Committee 1. The Commission shall be assisted by the Committee of an advisory nature established by the first paragraph of Article 6 of Council of an advisory nature established by the first paragraph of Article 6 of Council Decision 91/49/EEC. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on this draft, within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 3. At the initiative of its Chairman or, as the case may be, at the request of one of its members, the Committee shall examine any matter connected with coordinating the measures deriving from this Decision and the national measures undertaken as part of the European Year. Article 6 Projects 1. Member States shall, after consulting the National Committees referred to in Article 2: - evaluate the projects of national public or private bodies to be submitted to the Commission for funding, - monitor the execution of such projects and report to the Commission where such projects receive national financing. 2. The Committee referred to in Article 5 shall be informed of any project to which the Commission intends to allocate financing. Article 7 Notification of the European Parliament, the Council and the Social Committee The Commission shall inform the European Parliament, the Council and the Economic and Social Committee of the progress of work and shall send them a report on an assessment of the actions carried out in the course of the European Year. Done at Luxembourg, 24 June 1992. For the Council The President JosÃ © da SILVA PENEDA (1) OJ No C 25, 1. 2. 1992, p. 5.(2) OJ No C 176, 13. 7. 1992.(3) OJ No C 169, 6. 7. 1992, p. 49.(4) OJ No C 66, 15. 3. 1982, p. 71.(5) OJ No C 88, 14. 4. 1986, p. 17.(6) OJ No C 148, 16. 6. 1986, p. 61.(7) OJ No L 28, 2. 2. 1991, p. 29.(8) OJ No L 357, 18. 12. 1982, p. 27.